Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of Korean Patent Application No. 10-2019- 0000183, filed on January 2, 2019.

Election/Restrictions
Applicant's election with traverse of ceramide as the elected ceramide derivatives, C12-20 alkyl glucoside as the elected glucoside-based surfactant, and whitening agent as the elected physiologically active substance in the reply filed on 05/23/2022 is acknowledged.
Claim 10 is noted to recite a whitening agent. Whitening agent was elected as a species of physiological active substance. However, whitening agent species does not appear to be a species. Whitening agent is a genus as it encompasses many compounds.  is the claim. Therefore, since there are no claims that are drawn to physiological active substance species, the election of physiological active substance species is withdrawn. 

				



Claims Status
Claims 1-10 are pending. Claims 1-10 are examined in accordance to the elected ceramide and the elected C12-20 alkyl glucoside. The amendment filed on 09/08/2022 in response to the Non-Final office Action of 06/09/2022 is acknowledged and has been entered.

Action Summary
Claims 1-3 and 6-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US2014/0220139 A1) are maintained, but modified and revisited in light of the amendment to claims 1 and 10.
Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over Park (US2014/0220139 A1) are withdrawn in light of the amendment to claims 1 and 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US2014/0220139 A1) as evidenced by. Pantelic, Natural-Origin Surfactants to Prospective Delivery Systems, Woodhead Publishing Series in Biomedicine, 2014, Pages 107-134 
Park teaches a ceramide lamellar structure or multilayered lamellar liquid crystal comprising a glucoside surfactant, the glucoside surfactant is C12-20 alkyl glucoside as a skin preparation composition. (See Abstract and claims 1-2.) Moreover, Park teaches glycerol as an organic solvent is added. (See paragraph [0100]. Glycerol is another name for glycerin. The teaching of glycerol (glycerin) meets the limitation of a liquid phase. The teaching of ceramide and a glucoside surfactant entail meets the limitation of an oil phase. The ceramide includes ceramide 6. (see paragraph [0056].) Ceramide 6 is also known as ceramide AP. The composition is a cosmetic composition. (See paragraph [0040].) Park further teaches the cosmetic composition may contain various cosmetic adjuvants including a sunscreen agent. (See paragraph [0099].) Although Park does not specifiable teach the sunscreen is a physiologically active agent, the sunscreen taught by Park is capable of being a physiologically active agent absent evidence to the contrary because a compound and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Lastly, Park teaches the composition is an oil-in-water emulsion. (See paragraph [0098].)
Accordingly, Park does not specifically teach the composition has piezoelectric constant in the range of 60 pC to 120 pC and is a piezoelectric cosmetic and enhances the skin absorption. Additionally, Park also does not specifically teach the composition has hexagonal crystal structure and delivering a physiologically active substance to skin. However, these limitations are properties of the composition or emulsion. Therefore, since the composition taught by Parker is same as the composition claimed, the properties claimed are necessarily present. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from that taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Furthermore, Parker does not specifically teach the composition for enhancing skin absorption. However, enhancing skin absorption without exerting skin irritation is a property of alkyl glucoside-based surfactant as evidenced by Pantelic. (See Section 5.2.1.) Therefore, the composition of Parker is capable of enhancing skin absorption. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that the Park composition is not the same claimed composition. Park discloses only skin moisturizing and skin barrier function recovery applications, and it does not disclose a composition to promote skin absorption. As explained in the Specification: "[t]he skin barrier functions to prevent external harmful substances from being absorbed into the skin, and to keep moisture inside the skin from evaporating... [T]o enhance skin absorption of a physiologically active substance, a chemical skin penetration enhancer may be used... [which may cause] skin barrier damage and various stimulations and irritation." Park discloses only the application of ceramide for skin moisturization and skin barrier recovery and the use of acne, psoriasis, hair loss, or exfoliation of the skin, and Park does not disclose a composition to promote skin absorption. In addition, Park only confirmed that the liquid crystal composition containing pseudo- ceramides decreases the water evaporation rate and the amount of remaining water increases due to the particle size, but has not directly confirmed the skin absorption effect. Thus, the composition disclosed in Park is directed to enhancing the skin barrier function (skin moisturization and skin barrier recovery), whereas the claim composition is directed to the different function of enhancing skin absorption.
In response, Applicant’s argument is not persuasive. It may well be true Parker does teach promotion skin absorption. However, Parker teaches alkyl glucoside-based surfactant. However, enhancing skin absorption without exerting skin irritation is a property of alkyl glucoside-based surfactant as evidenced by Pantelic. (See Section 5.2.1.) Therefore, the composition of Parker is capable of enhancing skin absorption. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US2014/0220139 A1) in view of Fonseca-Santos, Int J Nanomedicine. 2016; 11: 4553–4562 and Pantelic, Natural-Origin Surfactants to Prospective Delivery Systems, Woodhead Publishing Series in Biomedicine, 2014, Pages 107-134.
Park teaches a ceramide lamellar structure or multilayered lamellar liquid crystal comprising a glucoside surfactant, the glucoside surfactant is C12-20 alkyl glucoside as a skin preparation composition. (See Abstract and claims 1-2.) The ceramide is one or more of a natural ceramide and a pseudo-ceramide. (See claim 15.) Park teaches a preferred composition comprising:

    PNG
    media_image1.png
    396
    496
    media_image1.png
    Greyscale
. (See Table 1.) Park also teaches Hydroxypropyl bislauramide MEA (Pc104) and hydroxypropyl bispalmitamide MEA (Pc102) were included as pseudo-ceramides in the oil phase solution including C12-20 alkyl glucoside. In a separate container, the ingredients 14-18 including glycerin described in Table 1 were mixed and dissolved at 75oC. to prepare an aqueous-phase solution. The oil-phase solution was added to the aqueous-phase solution and the mixture was stirred using a homogenizing mixer. (See paragraph [0110]-0112].) The ceramide includes ceramide 6. (see paragraph [0056].) Ceramide 6 is also known as ceramide AP. Park also teaches an active ingredient in the amount of 0.01-10 wt% based on the total weight of the composition. (See paragraph [0097]. Park further teaches the cosmetic composition may contain various cosmetic adjuvants including a sunscreen agent. (See paragraph [0099].) Although Park does not specifiable teach the sunscreen is a physiologically active agent, the sunscreen taught by Park is capable of being a physiologically active agent absent evidence to the contrary because a compound and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Park teaches the composition can be used to treat skin diseases such as acne, psoriasis, hair loss, or dead skin disorder. (See paragraph [0105].) Lastly, Park teaches the composition is an oil-in-water emulsion. (See paragraph [0098].) The 1.00 wt% of C12-20 alkyl glucose exemplified by Park falls within the scope of 0.01 weight% to 3 weight% claimed in claim 4. The 0.70 wt% Hydroxypropyl bislauramide MEA (Pc104) or the 0.80 wt% hydroxypropyl bispalmitamide MEA (Pc102) as pseudo-ceramides exemplified by Park falls within the scope of 0.01 weight% to 5 weight% claimed in claim 5.
 Park does not specifically, teach ceramide 6 in the exemplified example. Park does not teach the composition can be used for enhancing skin absorption and formulated as an emulsion having hexagonal crystal structure. 
Fonseca-Santos teaches systems containing hexagonal phases exhibited good bio-adhesive properties on the skin and an anti-inflammatory activity as compared to systems containing lamellar phase. (See Conclusion section and Table 4.) Moreover, Fonseca-Santos teaches curcumin-loaded hexagonal mesophase exhibited an ability to reduce paw edema possibly owing to the high bio-adhesive ability, which increased the contact time with the skin surface, thus promoting the absorption of curcumin. (See page 4559, right column, first paragraph.)
Pantelic teaches due to their mild nature, Alkyl Polyglucosides were envisioned by many
as stabilizers that would provide enhanced skin absorption without exerting skin irritation. (See Section 5.2.1.) Pantelic further teaches whether used for stabilization of conventional emulsion systems (creams, lotions) or more sophisticated carriers such as microemulsions or even those belonging to the nano-scale, the Alkyl Polyglucoside surfactants were shown to possess that desirable balance between penetration-enhancing activity and dermal tolerability. Although dermal availability assessment of various APG-based systems is still conducted case by case and mainly in vitro, it should not be forgotten that the excipients accompanying the Alkyl Polyglucoside surfactant (e.g. components of the oily phase, co-surfactants, penetration enhancers) may sometimes determine the rate or extent of dermal delivery in vivo. (See Section 5.5, second paragraph.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the pseudo-ceramide Hydroxypropyl bislauramide MEA (Pc104) or hydroxypropyl bispalmitamide MEA with ceramide 6 and to alternatively formulate the emulsion composition of Park as an emulsion having a hexagonal crystal structure to give Applicant’s claimed invention. One would have been motivated to do so because Park teaches the ceramide is one or more of natural ceramide and a pseudo-ceramide. (See claim 15.) and also because Fonseca-Santos teaches hexagonal systems (lamellar crystal structure) exhibit better skin absorption in the form of bio-adhesion than lamellar systems See Conclusion section and Table 4.) and also because alkyl glucoside is known to enhance skin absorption as taught by Panteli. One would reasonably expect not only the substitution to be functionally equivalent. One would reasonably expect formulating the composition of Park as an emulsion having a hexagonal crystal structure to provide a cosmetic composition with enhanced skin absorption to treat skin disease. The instant specification teaches the terms hexagonal system, hexagonal structure, and hexagonal crystal structure are interchangeable. (See specification at paragraph [0012].)
Accordingly, Park does not teach the composition has piezoelectric constant in the range of 60 pC to 120 pC and is a piezoelectric cosmetic. However, the specification teaches that piezoelectric is a property of hexagonal structure. (see specification at paragraph [0221].). Since the obvious composition having a hexagonal crystal structure, the piezoelectric claimed would naturally flow from the obvious composition of the cited combined references. 
Applicant’s argument and Response to Applicant’s argument
Applicant argues that a prima facie case of obviousness against Claims 1-10, due to Park has not been made. It is important to recognize that Claims 1- 10 must be considered as a whole. See, e.g., KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742 (2007) The deficiencies of Park are set forth above (i.e. Parker does not teach hexagonal crystal structure and skin absorption enhancement. Absent a reasoned explanation as to why a person of ordinary skill in the art would be motivated to modify the teaching of Park to make the specific composition that was made by Applicant, the rejections cannot be maintained. Applicant respectfully submits that no such explanation has been adduced, because there is no reason evident from the art that would motivate a person of ordinary skill in the art to make the specific composition that is now claimed. 
In response, Applicant’s argument is not persuasive. Again, Parker does not teach hexagonal crystal structure and skin absorption enhancement. However,  Fonseca-Santos teaches systems containing hexagonal phases exhibited good bio-adhesive properties on the skin and an anti-inflammatory activity as compared to systems containing lamellar phase. (See Conclusion section and Table 4.) Moreover, Fonseca-Santos teaches curcumin-loaded hexagonal mesophase exhibited an ability to reduce paw edema possibly owing to the high bio-adhesive ability, which increased the contact time with the skin surface, thus promoting the absorption of curcumin. (See page 4559, right column, first paragraph.) Pantelic teaches due to their mild nature, Alkyl Polyglucosides were envisioned by many as stabilizers that would provide enhanced skin absorption without exerting skin irritation. (See Section 5.2.1.) Pantelic further teaches whether used for stabilization of conventional emulsion systems (creams, lotions) or more sophisticated carriers such as microemulsions or even those belonging to the nano-scale, the Alkyl Polyglucoside surfactants were shown to possess that desirable balance between penetration-enhancing activity and dermal tolerability. Although dermal availability assessment of various APG-based systems is still conducted case by case and mainly in vitro, it should not be forgotten that the excipients accompanying the Alkyl Polyglucoside surfactant (e.g. components of the oily phase, co-surfactants, penetration enhancers) may sometimes determine the rate or extent of dermal delivery in vivo. (See Section 5.5, second paragraph.)
One would reasonably expect formulating the composition of Park as an emulsion having a hexagonal crystal structure to provide a cosmetic composition with enhanced skin absorption to treat skin disease. The instant specification teaches the terms hexagonal system, hexagonal structure, and hexagonal crystal structure are interchangeable. (See specification at paragraph [0012].) Accordingly, Park does not teach the composition has piezoelectric constant in the range of 60 pC to 120 pC and is a piezoelectric cosmetic. However, the specification teaches that piezoelectric is a property of hexagonal structure. (see specification at paragraph [0221].). Since the obvious composition having a hexagonal crystal structure, the piezoelectric claimed would naturally flow from the obvious composition of the cited combined references. With respect to the modification of Parker, Park teaches the ceramide is one or more of natural ceramide and a pseudo-ceramide. (See claim 15.). Hydroxypropyl bislaura mide MEA (Pc 104) and hydroxypropyl bispalmitamide MEA (Pc102) are pseudoceramides. (See paragraph [0110].). In other words, Parker provides the motivation for substituting one ceramide or pseudo-ceramide for another as Parker teaches they are interchangeable. 


Conclusion
 No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628